Citation Nr: 1442864	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  05-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bilateral foot condition.

5.  Entitlement to service connection for bilateral knee condition.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a cervical spine disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to November 1984 and from September 1990 to June 1991, including service in Southwest Asia (Saudi Arabia) from November 1990 to May 1991, with additional periods of service in the Army National Guard.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from December 2004 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The RO's December 2004 rating decision denied service connection for status post lumbar laminotomy, cervical spine myofascial pain, hypertension, and residuals of a muscle injury.  The RO's June 2009 rating decision denied service connection for bilateral foot condition and arthritis of the bilateral knees.  The claimed conditions have been recharacterized as listed hereinabove to reflect broader implicated disability.

In May 2008 the Board in pertinent part remanded the claims for service connection for lumbar spine disorder, cervical spine disorder, hypertension, and residuals of muscle injury.  In July 2013, the Board remanded all the appealed claims as listed hereinabove.  The claims now return to the Board for further review.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a video conference hearing in September 2012.  A transcript of the hearing is of record.  

The record in this case includes the physical claims file as well as electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board in its July 2013 remand provided specific instructions to be fulfilled by the AOJ.  Unfortunately, these were not fulfilled, including on a most basic level failure to document additional efforts to obtain service treatment records, including any related to an alleged motor vehicle accident while the Veteran was stationed in Saudi Arabia, with asserted resulting lumbar pains.  As any additional service treatment records may impact adjudication of all the Veteran's appealed claims, the failure to substantially comply with the dictates of the July 2013 remand necessitates remand of all the claims, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In the body of the July 2013 remand the Board noted the Veteran's in-service complaints possibly representing sinusitis, and required that the VA examiner upon remand address a possible link to this 1984 service interval.  While the Board did not then specifically address this remand requirement in the remand instructions, the requirement is still present.  A VA sinus examination in November 2013 did not address this 1984 service evidence, and hence a further examination addressing such evidence is required.  

Similarly, in the Board's July 2013 remand instructions, it required that an orthopedic examiner address not only the claimed back and neck disability, but also claimed disorders of the feet and knees.  VA examinations in November 2013 addressed the cervical and lumbar spine but not disorders of the feet or knees.  Additionally, the examiner was directed to address records of the Veteran's post-service automobile accident in 1996, which the cervical and lumbar spine examiners failed to do.  Upon remand, further orthopedic examination is in order.  The examiner should address not only the Veteran's assertion of in-service motor vehicle accident and strenuous activities, but also post-service records, including private records from the mid and late 1990s reflecting back disability with reported onset prior to a 1996 automobile accident but subsequent to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, the service department, or other appropriate source, with a request for the Veteran's entire service personnel and treatment records, including those related to her service from September 20, 1990 to June 27, 1991.  

Efforts must be undertaken, through appropriate official channels, to secure and associate with the record any documentation of the Veteran's asserted motor vehicle accident in service while stationed in Saudi Arabia.  

The RO must document all efforts to obtain these service records, and also document all records and responses received.  If avenues of inquiry are exhausted without any records of the alleged automobile accident being obtained, then the RO must explain in a written unavailability memorandum why further attempts to locate or obtain any government records would be futile.  This memorandum must be associated with the Veteran's claims file.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA medical examination to determine the nature and etiology of any current sinus condition.  The claims file, including the additional records contained in the Virtual VA paperless claims file, must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should address the following questions: 

	a.  Does the Veteran currently have a sinus disability?

b.  If so, is it at least as likely as not (50 percent probability or more) that any such current sinus disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?  In so doing, the examiner should specifically consider the Veteran's in-service complaints in 1984, and address the likelihood that these constituted sinusitis.  

The examiner must be advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should provide all examination findings.  The examiner must also provide a complete rationale (explanation) for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then the examiner must explain why this is so.
 
3.  Also after completion of instruction 1, schedule the Veteran for an orthopedic examination or examinations to determining the nature and etiology of her claimed bilateral foot, bilateral knee, lumbar spine, and cervical spine disorders.  If any documentation of the asserted automobile accident in service in Saudi Arabia is secured, this should be pointed out to the examiner.  The claims file, including the additional records contained in the Virtual VA paperless claims file, must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should address the following questions: 

a.  Does the Veteran currently have a bilateral foot disability (other than athlete's foot and fibromyalgia symptoms in the feet)?  If so, is it at least as likely as not (50 percent probability or more) that any such current bilateral foot disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

b.  Does the Veteran currently have a bilateral knee disability (other than fibromyalgia symptoms in the knees)?  If so, is it at least as likely as not (50 percent probability or more) that any such current bilateral knee disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

c.  Does the Veteran currently have a lumbar spine disability (other than fibromyalgia symptoms)?  If so, is it at least as likely as not (50 percent probability or more) that any such current lumbar spine disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

d.  Does the Veteran currently have a cervical spine disability (other than fibromyalgia symptoms in the knees)?  If so, is it at least as likely as not (50 percent probability or more) that any such current cervical spine disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

The examiner must be advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

In providing the above opinions, the examiner must also review and consider the treatment records related to the Veteran's post-service motor vehicle accident in March 1996 as well as private records from the mid and late 1990s reflecting back disability with reported onset prior to a 1996 automobile accident but subsequent to service.  The examiner should note private treatment records from 1995 reflecting treatment for musculoskeletal symptoms or conditions with reported onset around 1993 or 1994.  

The examiner must provide a complete rationale (explanation) for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then the examiner must explain why this is so.

4.  Thereafter, review the claims file and readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



